Citation Nr: 1100633	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus 
prior to April 20, 2006, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for diabetes mellitus 
since April 20, 2006, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a separate compensable initial evaluation for 
peripheral neuropathy, left upper extremity, secondary to 
service-connected diabetes.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right elbow hemarthrosis from April 8, 2005 to March 6, 2006.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for right elbow hemarthrosis since March 7, 2006.




REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.  He was stationed in Vietnam from February 1970 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In a February 2006 rating decision, the RO denied an increased 
evaluation for diabetes mellitus.  In March 2009, the RO 
increased the disability evaluation to 20 percent, effective 
April 20, 2006.  

In a January 2006 rating decision, the RO denied service 
connection for right elbow arthritis.  In February 2006, the RO 
granted service connection for right elbow hemarthrosis and 
awarded a 10 percent evaluation, effective April 8, 2005.  As the 
Veteran has not been granted the maximum benefit allowed and he 
has subsequently indicated he is seeking a rating in excess of 10 
percent, the claim is still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The Veteran's April 2005 claim for a total disability rating 
based on individual unemployability (TDIU) was rendered moot by 
the RO's September 2005 rating decision, which (1) found that the 
March 2003 rating decision to deny service connection for a heart 
condition was clearly and unmistakably erroneous; (2) granted 
service connection for congestive heart failure and atrial 
fibrillation; and (3) awarded a 100 percent evaluation, effective 
November 8, 2002.  See Green v. West, 11 Vet. App. 472 (1998).

The diabetes and peripheral neuropathy issues have been 
recharacterized to more accurately reflect the procedural history 
and the medical evidence of record. 

The issues of entitlement to service connection for 
depression, anxiety, sleep disturbance, and arthritis have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The issue of a separate compensable initial evaluation for 
peripheral neuropathy of the upper left extremity is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that, prior to April 
20, 2006, the Veteran's service-connected diabetes mellitus was 
controlled by a restricted diet only; there are no indications 
that he was taking insulin or an oral hypoglycemic agent, or that 
his activities had to be regulated.

2.  The preponderance of the evidence shows that, since April 20, 
2006, the Veteran's service-connected diabetes mellitus has 
required insulin and a restricted diet; there are no indications 
that his activities have had to be regulated.

3.  The preponderance of the evidence shows that, from April 8, 
2005 to March 6, 2006, the range of motion of the Veteran's 
service-connected right elbow disability more nearly approximated 
limitation of flexion to 90 degrees; the evidence does not show 
limitation of extension to 90 degrees, ankylosis, impairment of 
the flail joint, nonunion of the radius and ulna, impairment of 
the radius, or right elbow supination or pronation.  

4.  The preponderance of the evidence shows that, since March 7, 
2006, the Veteran's service-connected right elbow hemarthrosis 
has not been manifested by limitation of flexion, limitation of 
extension, ankylosis, impairment of the flail joint,  nonunion of 
the radius and ulna, impairment of the radius, or right elbow 
supination or pronation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for diabetes 
mellitus prior to April 20, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an increased evaluation for diabetes 
mellitus since April 20, 2006 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for an increased, initial evaluation of 20 
percent, but no higher, for right elbow hemarthrosis from April 
8, 2005 to March 6, 2006 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5018, 5205-5213 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for right elbow hemarthrosis from March 7, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5018, 5205-5213 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between a veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issues of increased ratings for diabetes mellitus, 
a June 2005 letter apprised the Veteran that to establish 
entitlement to an increased rating he must offer proof that this 
service-connected disability had worsened.  The June 2005 letter 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

The issues of initial higher evaluations for right elbow 
hemarthrosis are "downstream" issues, as the initial claim for 
service connection for right elbow hemarthrosis was granted in 
the February 2006 rating decision appealed.  The current appeal 
as to this evaluation arises from the Veteran's disagreement with 
the evaluation originally assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra.  
Thus, as the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA medical records and medical opinions as to the 
severity of the service-connected diabetes.  Although no VA 
examination has been conducted with respect to the Veteran's 
service-connected right elbow, VA treatment records in the claim 
file are adequate to determine the severity of this disability.  
As the Veteran's right elbow disability has resolved, remanding 
the claim for a VA examination would not be helpful.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file and he has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.



II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by a veteran, as well 
as the entire history of a veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of a veteran's claim is to be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to 
compensation already has been established and an increased 
disability rating is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Different percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.

Diabetes Mellitus

The RO granted service connection for diabetes mellitus in March 
2003 and  assigned a 10 percent evaluation, effective November 8, 
2002.  The RO continued the 10 percent evaluation in a February 
2006 rating decision.  In March 2009, the RO granted an increased 
evaluation of 20 percent, effective April 20, 2006.  The 
Veteran's diabetes has been rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diabetes mellitus controlled by diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet, is rated 
20 percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 percent 
disabling.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated, 
is rated 60 percent disabling.  Diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately rated, is rated 100 
percent disabling.  38 C.F.R. § 4.119.

In order to qualify for the next higher 20 percent rating, the 
evidence would have to show that, prior to April 20, 2006, the 
Veteran's diabetes mellitus required insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A November 2002 
VA treatment record notes that the Veteran had been prescribed 
Glyburide, an oral hypoglycemic agent.  However, no other 
treatment record from November 2002 to May 2005 mentions a 
prescription for either insulin or a hypoglycemic agent.  Rather, 
the medical evidence for this time period, including the July 
2005 VA examination report, establishes that the Veteran's 
diabetes was controlled entirely by diet and was under good 
control.  

Since April 20, 2006, the medical evidence of record clearly 
establishes that the 
Veteran requires the daily use of insulin and a restricted diet 
for diabetic control.  Control of his blood sugars is not 
optimal, and his medications have been repeatedly adjusted in an 
attempt to gain better control.  The criteria for assignment of a 
20 percent evaluation are met.

However, the evidence does not show that regulation of activity, 
required for assignment of any schedular evaluation in excess of 
20 percent, is present.  The regulation of activities, defined in 
the Schedule as "avoidance of strenuous occupational and 
recreational activities" is tied to control of blood sugar, and 
not to physical capacity.  Strenuous activity can lead to 
fluctuation of blood sugar levels and trigger episodes of 
ketoacidosis or hypoglycemia.  No doctor has directed the Veteran 
to regulate or restrict his activity level to assist in 
establishing blood sugar control.  Treating doctors have in fact 
encouraged the Veteran to get more exercise in support of 
managing his congestive heart failure.  

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and increased evaluations are not 
warranted for either time period.

Right Elbow Hemarthosis

The RO originally granted service connection for right elbow 
hemarthrosis in February 2006, assigning a 10 percent rating 
effective April 8, 2005.  The Veteran's disability is rated by 
analogy under 38 C.F.R. § 4.71a, DCs 7099-5018 for hydrarthrosis.  
The Veteran's disagreement with that rating led to this appeal.

Under Diagnostic Code 5018, hydrathrosis shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5018 (2010).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).

Limitation of motion of the elbow and forearm is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 
5208.  The Veteran is right-handed; accordingly, his right elbow 
is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm 
of the major extremity to 100 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation is for application when 
flexion is limited to 70 degrees or 90 degrees; a 30 percent 
evaluation is warranted when flexion is limited to 55 degrees; 
and a 40 percent evaluation is warranted when flexion is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the 
forearm major extremity to 45 degrees or 60 degrees warrants a 10 
percent evaluation; a 20 percent evaluation is for application 
when extension is limited to 75 degrees or 90 degrees; a 30 
percent evaluation is warranted when extension is limited to 100 
degrees; and a 40 percent evaluation is warranted when extension 
is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

Under Diagnostic Code 5208, a 20 percent evaluation is warranted 
when forearm flexion is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 
degrees and extension to zero degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

VA treatment records establish that in December 2004, the Veteran 
was diagnosed with hemarthrosis (bleeding into the right elbow 
joint) caused by Coumadin that he took for his service-connected 
heart disability.  He had limited movement on December 1, 2004, 
and full range of motion on December 8, 2004.  

In January 2005, the Veteran had 20 degree flexion contracture.  
There was tenderness over the volar proximal aspect of the 
forearm, but no heat, palpable effusion, or swelling.  

In February 2005, the Veteran reported that the his elbow had 
been swollen.  He complained of a sharp, radiating pain that was 
mostly medial and that occasionally radiated to the wrist.  He 
used his right hand for light tasks only due to the pain.  He was 
unable to carry objects or perform work duties as a mechanic.  
There was effusion and mild warmth, but no erythema.  There was a 
15 degree lag of extension, and flexion was to 95 degrees.  X-
rays showed "moderate posterior olecranon spur formation in the 
areas of periosteal reaction distal humerus."  The clinician 
prescribed physical therapy, in addition to an elbow pad.  
Subsequent February 2005 treatment notes establish that the 
Veteran had 90 degrees of flexion upon examination.

A March 2005 VA treatment record shows that the Veteran had 
limited range of motion of his right elbow.  He still could not 
completely flex or extend the elbow, but was able to brush his 
teeth and comb his hair.

In January 2006, the Veteran complained of residual weakness and 
reported that he was occasionally unable to bend his elbow.  The 
clinician wrote "worse with increased use."

The disability picture presented for this time period most 
closely approximates the criteria for assignment of a 20 percent 
evaluation.  Although the range of motion findings are 
conflicting, flexion of the right (major) forearm was limited to 
90 and 95 degrees during February 2005.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206.  Accordingly, a rating of 20 percent for 
this time period, and no more, is warranted.

The record establishes that by March 7, 2006, the right elbow 
hemarthrosis had resolved.  Specifically, the clinician noted on 
that date "a tremendous resolution of symptoms" since the 
Veteran's Coumadin had been discontinued.  In December 2009, a VA 
physician noted that the Veteran's prior medical history included 
"remote right elbow hemarthrosis." There is no evidence of 
record to establish that the Veteran had any appreciable 
limitation of motion of the right elbow after March 7, 2006.  
Notwithstanding this, the RO has assigned a 10 percent rating 
under DCs 7099-5018, and the Board will not disturb this.

Several of the listed diagnostic codes are inapplicable in this 
case.  Diagnostic Code 5205 is inapplicable because there is no 
competent evidence indicating, nor does the Veteran contend he 
has, ankylosis involving his elbow.  Diagnostic Code 5209 is 
inapplicable because there is no competent evidence indicating, 
nor does the Veteran contend he has, a right wrist disability 
involving flail joint of the elbow.  Diagnostic Code 5210 is 
inapplicable because there is no competent evidence indicating, 
nor does the Veteran contend, that his disability involves 
nonunion of the radius and ulna.  Diagnostic Code 5212 is 
inapplicable because there is no competent evidence indicating, 
nor does the Veteran contend, that his disability involves 
impairment of the radius.  Diagnostic Code 5213 is inapplicable 
because there is no competent evidence indicating, nor does the 
Veteran contend, that his disability involves impairment of right 
elbow supination or pronation.  See 38 C.F.R. § 4.71a.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected right elbow disability pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although there is 
indication of some pain and loss of strength upon examination of 
the right elbow prior to March 7, 2006, particularly upon 
repetitive movement, the Veteran's pain and limitations are 
contemplated within the current ratings for his right elbow 
disability.  

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities.  While a January 2006 letter from Dr. HO 
states that the Veteran "cannot perform his usual job as a 
mechanic, whatsoever", there is no indication that the Veteran 
took any days off work.  The evidence does not rise to the level 
of marked interference with employment solely due to the right 
elbow disability.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

Entitlement to an increased rating for diabetes mellitus prior to 
April 20, 2006 is denied.

Entitlement to an increased rating for diabetes mellitus since 
April 20, 2006 is denied.

An initial, increased evaluation of 20 percent for right elbow 
hemarthrosis from April 8, 2005 to March 6, 2006 is granted.

Entitlement to an initial, increased rating in excess of 10 
percent for right elbow hemarthrosis since March 7, 2006 is 
denied.




REMAND

The Veteran is currently service connected for diabetes mellitus, 
congestive heart failure with atrial fibrillation, and neuropathy 
of the lower extremities secondary to diabetes.

After the Veteran's right elbow disability resolved in March 
2006, VA doctors noted that he complained of weak upper 
extremities, especially on the left side.  He was subsequently 
worked up for carpal tunnel syndrome.  A March 2006 nerve 
conduction study (NCS) was normal with respect to the upper 
extremities.  In November 2006, the Veteran stated that his 
symptoms had almost totally resolved.  However, he complained of 
left arm pain in October 2008.  The impression was probable 
bursitis, arthritis of the left elbow.  A December 2009 NCS 
showed mild left median and ulnar motor neuropathy.  A December 
2009 treatment record contains the following notation:  "Patient 
may have longstanding reactive arthritis in left elbow, leading 
to contracture of left elbow and shoulder due to pain inhibition.  
Motor neuropathy seen on NCS likely plays a much smaller role, if 
at all."  A separate December 2009 treatment note contains the 
following notation:  "Left arm weakness is likely caused by 
polyneuropathy or mononeuropathy multiplex.  The EMG/NCS showed 
left median and ulnar motor neuropathy, most likely it is one 
portion of diabetic neuropathy."

In light of these conflicting medical findings, a remand is 
required to clearly identify all current neurological 
disabilities of the upper extremities, and determine whether any 
such disability is secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA peripheral 
nerves examination.  The claim folder must 
be reviewed in conjunction with the 
examination.  All required testing, to 
include an EMG, should be accomplished.  
The examiner should identify all current 
neurological symptoms of the upper left 
extremity.  After identifying such, the 
examiner must state whether the symptoms 
are attributable to diabetes mellitus, 
congestive heart failure with atrial 
fibrillation, or some other condition. 

A full and complete rationale is required 
for all opinions expressed.

2.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


